Citation Nr: 1325733	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  08-26 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active service from May 1974 to September 1974 and from January 1976 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2011, the Board remanded the case for additional development and adjudicative action.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

Unfortunately, another remand is required with respect to the Veteran's claim.

The December 2011 Board remand directed the originating agency to obtain the Veteran's outstanding VA and private medical records, as well as the records associated with his claim for disability benefits from the Social Security Administration (SSA).  The Board further instructed the originating agency to afford the Veteran a VA examination after these records were associated with the record.  The examiner was directed to review the entire claims file and provide an opinion as to whether the Veteran's current back disability is related to his active service, to include an in-service back injury and an in-service diagnosis of compression fracture of the thoracic spine due to a motor vehicle accident.

In January 2012, the Veteran underwent a VA examination.  However, subsequent to the January 2012 examination, the originating agency received the Veteran's SSA records and private treatment records relevant to his claim, including records associated with his claim for Worker's compensation due to a post-service back injury.  Thus, the report of the January 2012 examination and opinion against the claim was prepared without the benefit of the examiner reviewing all of the medical evidence related to the Veteran's back disability.
  
In December 2012, the originating agency requested that a VA physician review the claims files and provide an additional medical opinion regarding the etiology of the Veteran's back disability.  In reviewing the claims files, the physician noted the Veteran's in-service treatment in 1978 for a lumbar strain but failed to discuss the service treatment record showing that the Veteran sustained a compression fracture of T8 due to a motor vehicle accident later in 1978.  The physician provided a negative opinion regarding the relationship between the Veteran's back disability and his active service.  In so doing, the examiner concluded that there was no subsequent treatment specifically for low back pain following his 1978 lumbar strain.  However, the December 2012 opinion does not give adequate discussion or consideration to the Veteran's in-service motor vehicle accident, documented in a May 1978 service treatment record.  

Given the inadequacies of the January 2012 and December 2012 VA examination report and addendum, highlighted by the Veteran's representative in a May 2013 written brief, an additional medical opinion must be obtained in this case.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the originating agency must obtain a medical opinion from an appropriate physician, taking into account all of the lay and medical evidence of record, as to whether the Veteran's current back disability is related to his active service, to include any injuries or incidents therein.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding VA and private medical records pertinent to the Veteran's claim.

2.  After completion of the above, the RO/AMC should provide the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files to an appropriate VA physician, other than the examiners who provided the January 2012 and December 2012 VA examination and addendum reports.  The Veteran need not be reexamined, unless the physician determines that another examination is necessary.  In the event that the Veteran is provided an additional examination, any indicated tests and studies should be performed.

Based on a review of the evidence of record, and examination results if applicable, the physician should provide an opinion with respect to each back disorder present during the pendency of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include the 1978 back injury and the May 1978 motor vehicle accident.  

In providing the requested opinion, the examiner must consider the Veteran's competent lay statements regarding the onset and progression of his back disability and his in-service injuries and assume such statements are credible for purposes of the examination.

The physician must provide a complete rationale for all opinions offered.  If the physician is unable to provide any requested opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

